[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
RE: MEMORANDUM OF DECISION — CLARIFICATION
In response to defendant's motion, it was the court's intention that the defendant assume the mortgages on the properties at 38 North Main Street and 9-11-13 Railroad Street, Kent, and hold plaintiff harmless therefrom. The court's memorandum of decision does not make that clear and is amended to so provide. The court's orders regarding an immediate paymemt [payment] of $8,000 and a note payable in four years were made based on the totality of the parties' economic circumstances and the statutory criteria.
Susco, J.